             Case 20-33193 Document 884 Filed in TXSB on 03/05/21 Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                           ENTERED
                                                                                                                 03/05/2021
    In re:                                              §       Chapter 11
                                                        §
    SABLE PERMIAN RESOURCES,                            §
    LLC, et al.,                                        §       Case No. 20-33193 (MI)
                                                        §
              Debtors. 1                                §
                                                        §       (Jointly Administered)


                   ORDER GRANTING RYAN LLC’S MOTION FOR WITHDRAWAL
                             AND SUBSTITUTION OF COUNSEL


             Upon the unopposed motion (the “Motion”) filed by Ryan, LLC (“Ryan”) seeking

approval of the withdrawal and substitution of counsel, and upon consideration of the Motion and

the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157; and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been provided; and it appearing that no other or further notice need be provided;

and the Court having determined that there exists just cause for the relief granted herein; and upon

the record of the hearing before the Court, and any responses to the Motion having been withdrawn,

resolved, or overruled on the merits; and after due deliberation and sufficient cause appearing

therefore, it is hereby:

             ORDERED AND ADJUDGED that:

             1.     The Motion is hereby GRANTED as set forth herein.


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Sable Permian Resources, LLC (5172); SPR Stock Holdings, LLC (2065); Sable Permian Resources Operating, LLC
(3212); SPR Holdings, LLC (3611); SPRH Finance Corporation (1390); Sable Permian Resources Corporation (9049);
Sable Permian Resources Finance, LLC (6841); SPR Finance Corporation (0359); and Sable Land Company, LLC
(7101). The location of the Debtors’ main corporate headquarters and the Debtors’ service address is: 700 Milam
Street, Suite 3100, Houston, TX 77002.

ORDER GRANTING RYAN LLC'S MOTION FOR WITHDRAWAL
AND SUBSTITUTION OF COUNSEL                                                                              Page 1 of 2
       Case 20-33193 Document 884 Filed in TXSB on 03/05/21 Page 2 of 2




       2.     Bell Nunnally & Martin, LLP is hereby withdrawn as counsel of record for Ryan

in the above-referenced bankruptcy case.

       3.     Rochelle McCullough, LLP is hereby substituted as counsel of record for Ryan in

the above-referenced bankruptcy case for all purposes.

       Signed: ________________, 2021.
 Signed: March
         October05,
                 17,2021
                     2018

                                                 ____________________________________
                                            MARVIN ISGUR
                                                               Marvin Isgur
                                            UNITED STATES BANKRUPTCY JUDGE
                                                     United States Bankruptcy Judge




ORDER GRANTING RYAN LLC'S MOTION FOR WITHDRAWAL
AND SUBSTITUTION OF COUNSEL                                                        Page 2 of 2
